Citation Nr: 9934352	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1944 to November 
1945.  The appellant is the veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 1995 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Nashville, Tennessee, (hereinafter 
RO).  
 

FINDINGS OF FACT

1.  The veteran died as a result of hypertensive 
cardiovascular disease.

2.  At the time of the veteran's death, service connection 
was in effect for loss of a portion of the skull due to a 
shell fragment wound, traumatic encephalopathy, ankylosis of 
the left elbow, and residuals of an injury to the muscles of 
the left hand; the combined service-connected disability 
rating at the time of the veteran's death was 90 percent.

3.  The appellant has presented no competent medical evidence 
showing that hypertensive cardiovascular disease that caused 
the veteran's death developed during service or to a 
compensable degree within one year after service.

4.  The appellant has presented no competent medical evidence 
showing that any service-connected disability, or medication 
taken therefor, caused or aggravated the hypertensive 
cardiovascular disease that resulted in the veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether or 
not the appellant has submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), "a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  A well-grounded claim is "a plausible claim, 
one that is meritorious on its own or capable of 
substantiation."  Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see 
Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) (applying 
well-grounded claim requirement in context of service 
connection for cause of veteran's death).  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) has further held 
that "[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)."  Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995) (en banc).  If the appellant has 
not presented a well-grounded claim, then the appeal fails as 
to that claim, and the Board is not obligated under 
38 U.S.C.A. § 5107(a) (West 1991) to assist the appellant any 
further in the development of that claim.  Murphy, 1 Vet. 
App. at 81.  

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1999); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1999) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1999).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1999).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for cardiovascular 
disease may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The veteran died in August 1995, with the Certificate of 
Death listing hypertensive cardiovascular disease as the 
cause of his death.  Thereafter, the appellant submitted an 
application for death benefits in September 1995, contending 
essentially that there was an etiologic relationship between 
the veteran's service-connected disabilities and the heart 
disease which led to his death.  She has contended that 
medication taken for the veteran's service-connected 
disabilities aggravated the veteran's heart condition to the 
point that it resulted in his death.  She also stated that 
his service-connected disabilities, i.e., brain trauma, 
caused his hypertension, which led to his death. 

It is noted that at the time of the veteran's death, service 
connection was in effect for loss of a portion of the skull 
due to a shell fragment wound, traumatic encephalopathy, 
ankylosis of the left elbow, and residuals of an injury to 
the muscles of the left hand.  The combined service-connected 
disability rating at the time of the veteran's death was 90 
percent.  

The service medical records reflect treatment for the 
disabilities for which service connection was ultimately 
granted, but do not reflect treatment for a cardiovascular 
disability.  The veteran did not refer to a cardiovascular 
disability in his original claim for compensation filed in 
November 1945.  Moreover, no references to any cardiovascular 
disability were noted on VA examination reports dated from 
1946 to July 1951.  Clinical records dated in the 1980s and 
1990s describe treatment for a cardiovascular disability, 
including arteriosclerotic cardiovascular disease, ischemic 
heart disease and hypertension.  The veteran underwent 
coronary artery bypass surgery in 1984, at which time he 
reported no history of hypertension or previously known 
cardiac dysfunction.  The records do not contain any clinical 
evidence or opinions linking any cardiovascular disability to 
service.  In addition, none of these clinical records, or any 
other evidence of record, includes competent medical evidence 
that supports the appellant's assertions with regard to an 
etiologic link between service-connected disability, to 
include medication prescribed for such disability, and a 
cardiovascular disorder.  In this regard, David M. Salerno, 
M.D. indicated in a December 1995 statement that he was not 
able to comment on whether the veteran's service-connected 
injuries had caused high blood pressure.  

The appellant does not allege, nor does the evidence of 
record establish, that the veteran's service-connected 
disabilities, i.e., loss of a portion of the skull due to a 
shell fragment wound, traumatic encephalopathy, ankylosis of 
the left elbow, and residuals of an injury to the muscles of 
the left hand, directly caused his death.  

The appellant has failed to provide any competent medical 
evidence illustrating a nexus between any service-connected 
disability, to include medication prescribed for such 
disability, and a cardiovascular disorder.  The Board cannot 
rely solely on the appellant's own testimony because evidence 
of a medical nexus cannot be established by lay testimony.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
no evidence shows that a cardiovascular disease was 
manifested to a compensable degree within one year of 
service, thus precluding a grant of "presumptive" service 
connection.  There are also no medical opinions contained in 
any of the veteran's post-service medical records relating 
any cardiovascular disease to any inservice disease or 
injury.  

There being no competent medical evidence linking the 
veteran's cause of death, i.e., hypertensive cardiovascular 
disease, to his period of active service, or to a service-
connected disability, the appellant's claim must be denied as 
not well grounded.  The appellant has submitted no medical 
evidence, and there is none in the claims file, to render her 
claim plausible. 

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for the cause of the 
veteran's death.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to this 
claim under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

